



Exhibit 10.3
TRINITY INDUSTRIES, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT
GRANT AGREEMENT
PERFORMANCE PERIOD 20[__]-20[__]




THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT (the “Agreement”),
is made by and between TRINITY INDUSTRIES, INC. (hereinafter called, the
“Company”) and FIRST_NAME LAST_NAME (hereinafter called, the “Grantee”), is made
as of DATE (the “Date of Grant”); the performance period for this award is the
[_______]-year period from [__________], 20[__] through [__________], 20[__]
(the “Performance Period”).




WITNESSETH:




WHEREAS, the Grantee complies with the requirements of eligibility for the award
of performance-based Restricted Stock Units under the Fourth Amended and
Restated Trinity Industries, Inc. 2004 Stock Option and Incentive Plan (the
“Plan”); and


WHEREAS, the Company has determined to grant to the Grantee an award of
performance-based Restricted Stock Units, denominated in Shares of the Company,
so that one Restricted Stock Unit is valued as one Share, subject to the terms
and conditions hereinafter set forth, as a performance incentive affording the
Grantee an opportunity to obtain an increased proprietary interest in the
Company, thereby promoting a closer nexus between the Grantee’s interest and the
interests of the Company, and to stimulate the Grantee’s enthusiastic
participation in the development, growth, performance, and financial success of
the Company;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:


1.
Grant of Performance-Based Restricted Stock Units.



Subject to the terms and conditions of the Plan, this Agreement, and the
restrictions set forth below, the Company hereby grants to the Grantee (this
“Performance Unit Grant”) a target award of TOTAL_SHARES_GRANTED Restricted
Stock Units (the “Target Performance Units”); provided that the actual number of
Restricted Stock Units that are granted and may be earned under this Agreement
is up to [______]% of the Target Performance Units, based upon the achievement
of the goals and objectives during the Performance Period, as set forth on the
attached Appendix (such actual number of Restricted Stock Units earned is
referred to herein as, the “Earned Performance Units”). Each Earned Performance
Unit shall be converted into one Share of the Company, in accordance with and
subject to the terms and conditions of the Plan and this Agreement.


2.
Stockholder Status.



The Grantee will have no rights as a stockholder (including, without limitation,
the right to vote and to receive dividends) with respect to any Restricted Stock
Units covered by this Agreement until the issuance of Shares to the Grantee (in
certificated or book-entry form) upon the conversion of the Earned Performance
Units into Shares. The Grantee, by his or her execution of this Agreement,
agrees to execute any documents


1

--------------------------------------------------------------------------------





requested by the Company in connection with the conversion of Earned Performance
Units. Except as otherwise provided in Section 8 hereof, no adjustment shall be
made for dividends or other rights for which the record date is prior to the
issuance of such Shares.


3.
Vesting; Forfeiture.



Subject to special vesting and forfeiture rules in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Restricted Stock
Units shall become vested (i.e., become Earned Performance Units) effective as
of [__________], 20[__] (the “Vesting Date”), upon certification by the Human
Resources Committee of the Board of Directors (the “Committee”) of the
achievement of the requirements/targets set forth on the Appendix attached to
this Agreement as of the end of the Performance Period, which Appendix is by
this reference made a part hereof.


In addition, the following special rules shall apply:


(i)
In the event of the death of the Grantee or the termination of the Grantee’s
employment for Disability (as defined in the Plan) prior to the Vesting Date,
the performance goals set forth on the attached Appendix shall be assumed to
have been met at the target level on the date of such death or termination of
employment for Disability, and the Grantee (or the Grantee’s personal
representative) shall become vested in Earned Performance Units on such date
(the “Death/Disability Vesting Date”) in an amount equal to the Target
Performance Units multiplied by a fraction, the numerator of which is the number
of days from the Date of Grant to the date of death or termination of employment
for Disability, and the denominator of which is the number of days in the full
Performance Period;



(ii)
In the event a Change in Control (as defined in the Plan) occurs, the level of
performance of the performance goals set forth on the attached Appendix shall be
assumed to have been met at the target level on the date of such Change in
Control, and the Grantee (or the Grantee’s personal representative) shall become
vested in Earned Performance Units on such date (the “CIC Vesting Date”) in an
amount equal to the Target Performance Units;



(iii)
Subject to item (iv) below, in the event of the Grantee’s termination of
employment without Cause (as defined below) or for Retirement (as defined in the
Plan) prior to the Vesting Date, this Performance Unit Grant shall not be
immediately forfeited and the Grantee shall become vested in Earned Performance
Units on the Vesting Date, based on the level of achievement of the performance
goals set forth on the attached Appendix at the end of the Performance Period as
determined by the Committee, multiplied by a fraction, the numerator of which is
the number of days from the Date of Grant to the date of termination without
Cause or Retirement, as applicable, and the denominator of which is the number
of days in the full Performance Period. For purposes of this Agreement, “Cause”
shall be deemed to exist if any of the following items shall apply: (A) failure
to comply with the Company’s rules, regulations, policies or procedures, or
willful failure to follow directions of the Board, or any other willful act that
will result in a materially negative effect to the Company (which, if curable,
is not cured within thirty (30) days after notice thereof to the Grantee by the
Board); (B) misappropriation of funds or property of the Company or committing
any fraud against the Company; (C) misappropriation of any corporate opportunity
or otherwise obtaining personal profit from any transaction which is adverse to
the interests of the Company or to the benefits of which the Company is
entitled; (D) the conviction of a crime that has caused



2

--------------------------------------------------------------------------------





or may be reasonably expected to cause material injury to the Company or any of
its Affiliates, or the conviction of a felony; (E) the use of alcohol or drugs
by the Grantee in violation of the Company’s policies or in such a manner as to
materially interfere with the performance of the Grantee’s duties; or (F)
conduct by the Grantee which is materially injurious to the Company, monetarily
or otherwise, or the commission (or omission) of acts within employment with the
Company amounting to gross negligence, fraud or willful misconduct; or


(iv)
If, prior to the Vesting Date, the Grantee’s employment terminates due to a
termination without Cause or for Retirement and the Grantee is at such time
serving as a director, officer, employee, owner, partner, advisor, agent, or
consultant for (a) any business or entity that competes, directly or indirectly,
with the Company or its Affiliates; or (b) any business or entity that is a
supplier or customer of the Company or its Affiliates, then this Performance
Unit Grant (including any Target Performance Units (and any Earned Performance
Units), as well as any Shares payable with respect thereto), will be subject to
forfeiture at the discretion of the Committee.



The Restricted Stock Units that are not vested in accordance with this Section 3
shall be forfeited on the earlier of (x) the date of the Grantee’s termination
of employment (other than for death, Disability, without Cause or Retirement),
or (y) the Vesting Date. Upon forfeiture, all of the Grantee’s rights with
respect to the forfeited Restricted Stock Units shall cease and terminate,
without any further obligations on the part of the Company.


4.
Form and Timing of Payment.



Subject to the provisions of the Plan and this Agreement, upon the vesting of
Restricted Stock Units in accordance with Section 3 above (on the Vesting Date,
the Death/Disability Vesting Date, or the CIC Vesting Date, as applicable), or
as soon as practicable following such vesting, but in no event later than sixty
(60) days after the the Vesting Date, the Death/Disability Vesting Date, or the
CIC Vesting Date, as applicable, the Company shall convert the Earned
Performance Units into (i) the number of whole Shares equal to the number of
Earned Performance Units, (ii) a cash payment equal to the aggregate Fair Market
Value of the Shares which otherwise would have been delivered at the time of
conversion in lieu of delivering such Shares, or (iii) a combination of (i) and
(ii) above, and shall deliver such Shares and/or cash to the Grantee or the
Grantee’s personal representative. Shares and/or cash shall only be delivered
under this Section 4 if the Grantee or the Grantee’s personal representative has
made appropriate arrangements with the Company in accordance with Section 27 of
the Plan for applicable taxes which are required to be withheld under federal,
state or local law or the tax withholding requirement has otherwise been
satisfied.


5.
No Rights of Continued Service.



Nothing herein shall confer upon the Grantee any right to remain an officer or
employee of the Company or one of its Subsidiaries, and nothing herein shall be
construed in any manner to interfere in any way with the right of the Company or
its Subsidiaries to terminate the Grantee’s service at any time.


6.
Interpretation of this Agreement.



The administration of the Plan has been vested in the Committee, and all
questions of interpretation and application of this Performance Unit Grant shall
be subject to determination by a majority of the members of the Committee, which
determination shall be final and binding on Grantee.


3

--------------------------------------------------------------------------------







7.
Subject to Plan.



This Performance Unit Grant (including any Target Performance Units (and any
Earned Performance Units), as well as any Shares payable with respect thereto)
is granted subject to the terms and provisions of the Plan, which Plan is
incorporated herein by reference. In case of any conflict between this Agreement
and the Plan, the terms and provisions of the Plan shall be controlling.
Capitalized terms used herein, if not defined herein, shall be as defined in the
Plan.


8.
Adjustment of Number of Units.



The number of Restricted Stock Units awarded pursuant to this Agreement and the
Shares to be delivered with respect to the Restricted Stock Units shall be
subject to adjustment in accordance with Section 20 of the Plan.


9.
Repayment on Restatement.



Vested and unvested Restricted Stock Units (and any Shares delivered upon
conversion of Earned Performance Units) are subject to forfeiture in order to
satisfy amounts recoverable by the Company that the Committee determines
pursuant to the Policy for Repayment on Restatement of Financial Statements as
may be in effect at the time of the determination, which policy is incorporated
herein by reference.


10.
Entire Agreement.



This Agreement together with the Plan supersede any and all other prior
understandings, negotiations and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
The Grantee acknowledges that the Grantee is relying solely on the Grantee’s own
judgment in entering into this Agreement, and not on any communications,
promises, or representations of the Company or its agent, except as expressly
contained in this Agreement. The Committee may amend this Agreement without the
Grantee’s consent provided that it concludes that such amendment is not
materially adverse to the Grantee, or is permitted under Section 20 of the Plan.
Except as provided by the immediately preceding sentence, no change or
modification of this Agreement shall be valid or binding upon the parties unless
the change or modification is in writing and signed by the parties.


11.
Law Governing.



This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws rule or principle
of Texas law that might refer the governance, construction, or interpretation of
this Agreement to the laws of another state).


12.
Notice.



Any notice required or permitted to be delivered hereunder shall be in writing
and shall be deemed to be delivered only when actually received by the Company
or the Grantee, as the case may be, at the addresses set forth below (or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith):




4

--------------------------------------------------------------------------------





(a)
Notice to the Company shall be sent electronically to compensation@trin.net or
in hard copy addressed and delivered as follows: Trinity Industries, Inc., 2525
Stemmons Freeway, Dallas, Texas 75207, Attention: Corporate Benefits Department.

(b)
Notice to the Grantee shall be sent electronically to the Grantee’s Company
e-mail address or, in hard copy addressed and delivered to the Grantee’s address
then on file with the Company.



13.
Code Section 409A.



The parties intend this Agreement to be exempt from or compliant with the
requirements of Section 409A of the Code and agree to interpret this Agreement
at all times in accordance with such intent. Without limiting the generality of
the foregoing, the term “termination of employment” or any similar term under
the Agreement will be interpreted to mean a “separation from service” within the
meaning of Section 409A of the Code to the extent necessary to comply with
Section 409A of the Code. Notwithstanding the foregoing, the Company makes no
representations, warranties, or guarantees regarding the tax treatment of this
Agreement under Section 409A of the Code or otherwise, and has advised the
Grantee to obtain his or her own tax advisor regarding this Agreement.


14.
Acceptance.



The grant of the Restricted Stock Units under this Agreement is subject to and
conditioned upon the Grantee’s electronic acceptance of the terms hereof.


* * * * * * * *






5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant.
                        


Trinity Industries, Inc.
 
 
By:________________________________________
 
 
 
 
GRANTEE
 
 















6

--------------------------------------------------------------------------------





APPENDIX


PERFORMANCE LEVEL AND METRICS


Performance Period: [__________], 20[__] - [__________], 20[__]


[INSERT PERFORMANCE GOALS AND ACHIEVEMENT LEVELS]




7